                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

In the Matter of:                                           In Bankruptcy:

APOLLONIA CHA’NELL MILLS                                    Case No. ​19-46601-mlo
                                                            Chapter 7
      Debtor.                                               Hon. Maria L. Oxholm



                    OBJECTION TO MOTION TO LIFT STAY

      Timothy J. Miller, Chapter 7 Trustee, by and through his attorneys, Clayson,

Schneider & Miller, P.C., for his Objection to Motion to Lift Stay, relies on and

incorporates herein by reference the attached Brief in Support of Objection to

Motion to Lift Stay.

      WHEREFORE​, the Trustee prays this Court denies Movant’s motion.

                                    CLAYSON, SCHNEIDER & MILLER P.C.

Dated: July 17, 2019                 /s/ David P. Miller, attorney
                                     David P. Miller (P79911)
                                     645 Griswold, Suite 3900
                                     Detroit, MI 48226
                                     (313) 237-0850 ext. 113
                                     david@detlegal.com




  19-46601-mlo      Doc 35   Filed 07/17/19   Entered 07/17/19 15:49:10   Page 1 of 5
                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

In the Matter of:                                           In Bankruptcy:

APOLLONIA CHA’NELL MILLS                                    Case No. ​19-46601-mlo
                                                            Chapter 7
      Debtor.                                               Hon. Maria L. Oxholm


                          BRIEF IN SUPPORT OF
                    OBJECTION TO MOTION TO LIFT STAY

1. On April 30, 2019, the Debtor filed a voluntary petition under Chapter 7 of the

   Bankruptcy Code.

2. Debtor owns an interest in real property located at 7706 W 7 Mile Rd, Detroit,

   MI 48221 (the “Property”)(Doc # 1).

3. Debtor valued the Property at $32,800.00 in her Schedules.

4. Detroit Land Development Company, LLC (“DLDC”) asserts it holds a secured

   claim against the Property pursuant to a land contract, or that it is otherwise

   entitled to title and possession of the property (See Doc # 20 and related

   pleadings).

5. DLDC alleges by its motion for relief from stay (Doc # 20) that Debtor is

   behind $4,425.00 on her payments to DLDC, and that DLDC is not adequately

   protected.




  19-46601-mlo      Doc 35   Filed 07/17/19   Entered 07/17/19 15:49:10   Page 2 of 5
6. DLDC does not by its motion state the balance of the amounts owed to it, but

     Debtor’s schedules state that DLDC’s claim amounts to $30,000.00.

7. Online real property websites list the value of the Property as high as $102,291

     (per Zillow.com on July 17, 20191).

8. Trustee may be entitled to avoid DLDC’s claim against the property for the

     benefit of the estate.

9. Lift of the automatic stay under ​11 U.S.C. Sec. 363 is not appropriate or

     authorized at this time.

        WHEREFORE, the Trustee requests this Court deny the relief sought by

     DLDC’s motion for relief from the automatic stay.

                                            Respectfully submitted,

                                            CLAYSON, SCHNEIDER & MILLER P.C.

Dated: July 17, 2019                        /s/ David P. Miller, attorney
                                            David P. Miller (P79911)
                                            645 Griswold, Suite 3900
                                            Detroit, MI 48226
                                            (313) 237-0850 ext. 113
                                            david@detlegal.com




1

https://www.zillow.com/homedetails/7706-W-Seven-Mile-Rd-Detroit-MI-48221/88345
419_zpid/



    19-46601-mlo    Doc 35      Filed 07/17/19   Entered 07/17/19 15:49:10   Page 3 of 5
                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

In the Matter of:                                           In Bankruptcy:

APOLLONIA CHA’NELL MILLS                                    Case No. ​19-46601-mlo
                                                            Chapter 7
      Debtor.                                               Hon. Maria L. Oxholm


                           [proposed]
                    ORDER DENYING DLDC’S
            MOTION FOR RELIEF FROM AUTOMATIC STAY

      The Trustee, Timothy J. Miller, having filed an objection to creditor Detroit

Land Development Company, LLC’s (“DLDC”) motion for relief from stay, this

Court having held a hearing regarding the same, and being fully advised in the

premises;

      IT IS HEREBY ORDERED​ that DLDC’s motion is hereby ​DENIED.




  19-46601-mlo      Doc 35   Filed 07/17/19   Entered 07/17/19 15:49:10   Page 4 of 5
                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

In the Matter of:                                           In Bankruptcy:

APOLLONIA CHA’NELL MILLS                                    Case No. ​19-46601-mlo
                                                            Chapter 7
      Debtor.                                               Hon. Maria L. Oxholm



                              CERTIFICATE OF SERVICE

Re:
      Objection to Creditor’s Motion for Relief from Stay, Brief in Support,
      Proposed Order, and Certificate of Service.

      I hereby certify that, on July 17, 2019, I electronically filed the foregoing

Paper(s) with the Clerk of the Court using the ECF system which will send

notification of such filing to the Office of the United States Trustee, Detroit Land

Development Company, LLC, Debtor, (and/or their attorneys) and all those listed

by the court as receiving electronic notices in this case from the court’s CM/ECF

system.

                                  CLAYSON, SCHNEIDER & MILLER, P.C.

Dated: July 17, 2019              /s/ David P. Miller, attorney
                                  David P. Miller (P79911)
                                  Attorney for Trustee
                                  645 Griswold, Suite 3900
                                  Detroit, MI 48226
                                  (313) 237-0850
                                  david@detlegal.com



  19-46601-mlo      Doc 35   Filed 07/17/19   Entered 07/17/19 15:49:10   Page 5 of 5
